Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Petroleum Corporation 2009 Capital Program CALGARY, Dec. 22 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) plans a reduced 2009 capital program focused on the exploitation of its resource plays at Niton in central Alberta and Hooker in southern Alberta. In light of current economic uncertainty, Compton has set a 2009 capital program to be financed from funds generated from operations utilizing a budgeted average natural gas price realization of $6.82/GJ. Based upon planned capital expenditures of $161.5 million, we are targeting average 2009 production in the range of 25,000 boe/d to 26,000 boe/d which approximates 2008 production levels, excluding production from those properties sold during the year. In addition to funds generated from operations, proceeds of approximately $30 million could be realized from the planned monetization of certain mid-stream facilities. 2009 Capital Program During 2009, we will concentrate drilling activities on those areas that provide the highest economic return and for which production facilities are readily available. Activities will target higher productivity Rock Creek and Ellerslie formations in central Alberta and the Basal Quartz formation in southern Alberta. Belly River development in southern Alberta and exploratory activities in the Foothills will be delayed until commodity prices strengthen. A summary of our planned 2009 capital program is outlined below: << By Category, ($millions) Land, lease & seismic $ 9.3 Drilling & completions 115.4 Facilities & equipment 36.8 $161.5 By Area, ($millions) Central Alberta - Deep Basin $131.3 Southern Alberta - Deep Basin 30.2 $161.5 Drilling by Area, Gross Well Count Central Alberta 45 Southern Alberta 6 51 >> The majority of this program will be conducted over the last half of We operate and have high working interests in the majority of our properties and therefore control the pace of our capital spending. We have the flexibility to adapt our capital programs to recognize changes in industry and economic conditions as they develop during the year. In addition to our 2009 drilling program, we plan to review existing wells for exploitation opportunities to maximize production and will emphasize cost reductions in all areas of operations. Production We are currently producing approximately 25,500 boe/d (153 MMcfe/d) and with the focus on higher productivity development opportunities and the capital program outlined, we expect to maintain average production for the year at approximately this level. We are targeting average 2009 production in the range of 25,000 boe/d (150 MMcfe/d) to 26,000 boe/d (156 MMcfe/d). Our capital program is weighted towards the last half of the year and as a result we expect production will decline during the first two quarters of 2009 and then increase during the last half. We expect December 2009 production to be in the range of 27,000 boe/d (162 MMcfe/d) to 28,000 boe/d (168 MMcfe/d). Liquidity Projected funds flow from operating activities is expected to be sufficient to fund 2009 activities in their entirety. Additionally, $30 million of proceeds could be realized from the planned monetization of certain mid-stream facilities. Funds generated in excess of our capital program requirements will be utilized to reduce bank debt. Our extendible, revolving bank credit facility was renewed on July 2, 2008 with an authorized loan amount of $500 million. We currently have $240 million available under the facility to assist in managing our operations and capital programs. This facility is a borrowing based facility with security provided by our long-life reserves. Netherland Sewell & Associates, Inc. has evaluated our reserves for the past five years and are currently in the process of preparing their 2008 report. This report, which is expected to be delivered in early March, will form the basis for the banks' 2009 review of the borrowing base which is expected to be completed by mid-2009. Our capital structure also includes US$ 450 million of unsecured 7.625% senior notes that are not due until December 1, 2013. These notes are translated into Canadian dollars at the exchange rate prevailing on reporting dates. As a result, the carrying amount of these notes includes the associated unrealized foreign exchange gain or loss and will vary with changes in the Canadian/US dollar exchange rate. As at September 30, the carrying amount of these notes included a non-cash unrealized foreign exchange loss of $27 million. Our existing capital structure combined with funds provided from operations provides us sufficient liquidity to pursue our planned 2009 activities. We are in full compliance with all covenants relating to our debt facilities. Hedging Policy In support of our capital programs, we intend to enter into hedge arrangements, as appropriate, for up to 50% of our production. We currently have hedge contracts, on a costless collar basis, in place for 40,000 GJs per day through to the end of March 2009 which provide an average floor price of $8.05 per GJ and a contract for 5,000 GJs per day, on a costless collar basis, for the period April through October 2009 with a floor price of $6.75 per GJ.
